Citation Nr: 1535795	
Decision Date: 08/20/15    Archive Date: 08/31/15

DOCKET NO.  10-39 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

1. Entitlement to service connection for a back disability.

2. Entitlement to service connection for a neck disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1967 to June 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO).

The Veteran had a videoconference hearing before the undersigned Acting Veterans Law Judge (AVLJ) of the Board in June 2014.  Subsequently, in January 2015, the Board remanded this appeal for further development.


FINDINGS OF FACT

1. The probative (meaning competent and credible) evidence of record shows that a back disability is not attributable to a disease or injury in service.

2. The probative evidence of record shows that a neck disability is not attributable to a disease or injury in service


CONCLUSIONS OF LAW

1. A back disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2014).

2. A neck disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The VCAA enhanced VA's duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA also redefined the obligations of VA with respect to the duty to assist the veteran with the claim.  Id.  In the instant case, the Board finds that VA fulfilled its duties to the Veteran under the VCAA.

The record reflects the Veteran was mailed a letter in November 2008 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  This letter provided the Veteran with the appropriate notice with respect to the disability-rating and effective-date elements of his claims. 

The Board also finds the Veteran has been afforded adequate assistance in response to his claims.  The Veteran's service treatment records (STRs), VA and private treatment records have been obtained, including the records identified by the Board in the June 2014 remand, at least, those obtainable.  In addition, the Veteran was afforded VA examinations prior and subsequent to the Board's June 2014 remand.  The Veteran has not identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.  The Board has not been made aware of any outstanding evidence.

In light of the foregoing, the Board finds that there was substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As already mentioned above, the Veteran testified at a Board hearing in June 2014. The hearing was adequate as the undersigned AVLJ explained the issues and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

II. Whether Service Connection for Back and Neck Disabilities are Warranted

The Veteran seeks service connection for back and neck disabilities, which he claims is related to a motor vehicle accident (MVA) during service.  Specifically, he states he was involved in a jeep accident while in service stationed in the Republic of Vietnam, which resulted in a 5-day hospitalization and a court martial.  The Veteran maintains that he has had back pain ever since.  He has also submitted lay statements from his brothers attesting to his claimed MVA in Vietnam.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

In addition, arthritis will be presumed to have been incurred in or aggravated by service if it had become manifest to a degree of 10 percent or more within one year of a veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

With chronic diseases shown as such in service or within the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clearcut clinical entity, at some later date.  Continuity of symptomatology is required only where the condition noted during service or the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after service is required to support the claim.  38 C.F.R. § 3.303(b).  This regulation pertains to "chronic diseases" enumerated in 38 C.F.R. § 3.309(a) (listing named chronic diseases).  Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013). 

The United States Court of Appeals for the Federal Circuit  (Federal Circuit) noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Id.  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period."  Id. (holding that section 3.303(b) provides an "alternative path to satisfaction of the standard three-element test for entitlement to disability compensation").

A review of the Veteran's STRs showed that his May 1967 entrance examination was negative for any complaints of back or neck pain or diagnosis of a back or neck condition.  He also had a physical examination in December 1970 after he requested discharge from active duty due to dependency hardship.  The clinician noted at that the time "physical examination was negative."  At his May 1971 separation examination, there were no reports of any neck or back pain.  A clinical evaluation of the Veteran was normal.  A further review of his STRs and military personnel record fails to reflect that the Veteran was in a MVA or that he received a court martial for any infraction.  

Post-service, the Veteran states that he received continuous treatment for his back and neck disabilities, but, that those records are no longer available.  VA medical treatment records indicate that he started receiving treatment for his back and neck disabilities in 2004.  In particular, a June 2004 VA treatment record reflects that the Veteran stated he had neck and low back pain for about two years now.  It was noted that there was no history of trauma.  The clinician prescribed medication and referred the Veteran to physical therapy.  A July 2008 VA physical therapy noted showed that the Veteran had reported back pain for the last three to four years.

In February 2009, as support for his claims, the Veteran submitted a private medical statement dated October 2008 from his treating physical therapist, L.B.  L.B. stated that although one could not say how long these conditions existed prior to date of diagnosis, these disabilities were of the type that could be present for years before becoming symptomatic.  He opined that these conditions could have likely as not been caused or aggravated by the Veteran's active service.

At a June 2011 VA examination, the Veteran stated that he injured his back in a jeep wreck in Vietnam in 1968.  The examiner diagnosed the Veteran with degenerative arthritis of the cervical spine evidenced by X-ray findings of degenerative arthritis changes of the cervical spine and a lumbar strain.  The examiner, however, offered no opinion on the etiology of these conditions.

After the Board's January 2015 remand, the Veteran was afforded another VA examination in May 2015 to determine the etiology of these claimed conditions.  The examiner diagnosed the Veteran with degenerative arthritis and spondylolisthesis of the cervical and lumbar spine.  She, however, opined that the claimed conditions were less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner explained that the Veteran did not have any fractures or other back conditions a part from a back bruise.  She concluded that the injury was in 1968 and there was no continuity.  

So after reviewing all of the evidence regarding the posited correlation ("nexus") between the Veteran's current back and neck disabilities and his military service, the Board concludes that the preponderance of this evidence is against his claims, so they must be denied rather than granted.  Ultimately, the Board must consider all of the evidence relevant to the claims, including the availability of medical records, the nature and course of the diseases or disabilities, the amount of time that has elapsed since military service, and any other pertinent facts.  Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

In this case, the amount of time that passed between the Veteran's reported onset of his back and neck pain during his service in comparison to when he was first diagnosed with these claimed disabilities were very substantial.  While this is not entirely dispositive of his claims, it is also nonetheless other evidence tending to go against his claims.  The Board may, in this circumstance, consider the absence of any indication of a relevant medical complaint until so relatively long after service as one factor, just not the only or sole factor, in determining whether a disease or, here, an injury in service resulted in chronic or persistent residual disability.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom; see also Mense v. Derwinski, 1 Vet. App. 354 (1991) (holding that VA did not err in denying service connection when the Veteran had failed to provide evidence demonstrating continuity of symptomatology and had failed to account for the lengthy time period following service during which there was no clinical documentation of the claimed disorder).

Generally greater weight may be placed on one physician's opinion than another's depending on factors such as the reasoning employed by the physicians and whether (and the extent to which) they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Additionally, while the findings of a physician are medical conclusions that the Board cannot ignore or disregard, Willis v. Derwinski, 1 Vet. App. 66 (1991); the Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).

The Board is cognizant that both the Federal Circuit Court and Veterans Court (CAVC) have specifically declined to adopt a "treating physician rule" that would give preference to statements from a treating physician.  White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  In addition, the degree of probative value that may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file, although that alone is not determinative of the opinion's probative value.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Rather, also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually had examined the Veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

In this instance, the Board assigns more probative weight to the May 2015 VA examiner's opinion that the Veteran's back and neck disabilities are not related to his 1986 MVA.  The May 2015 VA examiner gave a detailed explanation chronicling the Veteran's medical history and stated the reasons for providing a negative opinion.  On the contrary, the October 2008 private medical statement provided no basis for the conclusion that the Veteran's back and neck disabilities were related to service.  There was also no indication that he reviewed that Veteran's claims file to get an accurate, detailed history of the Veteran's claimed conditions.  Accordingly, more probative weight must be afforded to the May 2015 VA examiner's opinion finding that the Veteran's current back and neck disabilities were not a result of his active service, including the claimed 1968 MVA.

Further, while the Veteran might sincerely believe that his back and neck disabilities are related to an injury he sustained in active service and lay persons are competent to provide opinions on some medical issues, the issue of whether the Veteran's current back and neck disabilities are related to a reported injury sustained in 1968 falls outside the realm of common knowledge of a lay person. Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In sum, the Veteran's STRs and military personnel records are silent regarding any MVA in service or any complaints, treatments or diagnoses of any back or neck condition.  Giving the Veteran the benefit of the doubt that he injured his back and neck in a MVA in 1968, the May 2015 VA examiner competently opined that the Veteran's current neck and back disabilities were not related to his active service, including the claimed MVA.  Accordingly, the Board finds that the preponderance of the evidence is against the claims and entitlement to service connection for a back disability and neck disability is not warranted.


ORDER

Entitlement to service connection for a back disability is denied.

Entitlement to service connection for a neck disability is denied.




____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


